COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Williams & Samuel Rosenberg, LLC, Williams & Samuel,
                            LLC, Stephen Samuel and Rodney Williams v. Ameris Bank

Appellate case number:      01-20-00164-CV

Trial court case number:    19-DCV-26641

Trial court:                268th District Court of Fort Bend County

       Kristen M. Fiore, a non-resident attorney, has filed an unopposed motion to appear
pro hac vice as counsel for appellee, Ameris Bank. The motion is supported by a motion
from appellee’s counsel, Ruth Rivera-Arriaga. Both motions comply with the rules. TEX.
RULES GOVERN. BAR ADM’N R. XIX; TEX. R. APP. P. 10.1(a). Accordingly, we grant
both motions and order that Kristin M. Fiore is admitted pro hac vice to participate in
these appeals as counsel for appellee, Ameris Bank.
       It is so ORDERED.

Judge’s signature: _________/s/ Russell Lloyd_____________
                            Acting individually


Date: March 17, 2020